Citation Nr: 1241200	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file has since been transferred to the RO in Atlanta, Georgia.  This case was remanded in April 2010 and May 2011 and now returns to the Board for further appellate review. 

In February 2010 a Travel Board hearing was held before a Veterans Law Judge.  The transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing in February 2010 is no longer on the Board.  The law requires that the Veterans Law Judge who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 (2012).  Therefore, in an April 2011 correspondence, the Board offered the Veteran the opportunity to attend a new hearing.  In a letter dated later in April 2011, he indicated that he did not desire another hearing before the Board.  

In a May 2011 Board decision, service connection for a thoracolumbar spine disorder was established.  Since the Veteran has not disagreed with the rating or effective date assigned for this disability, the issue pertaining to thoracolumbar strain is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has a neck disorder, to include cervical spine canal stenosis that is related to active service.


CONCLUSION OF LAW

A neck disorder, to include cervical spine canal stenosis was not incurred or aggravated in active service, or otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to provide claimants with notice and assistance in developing evidence relevant to claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The notice requirements of apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  The AOJ notified the Veteran in October 2006, April 2010, and May and August 2011 letters of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining the evidence and information.  The October 2006 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective, prior to the initial adjudication of his claim in April 2007.

Relevant to the duty to assist, the Veteran's service medical and personnel records and post-service VA and private treatment records have been obtained and considered.  Additionally, pursuant to the April 2010 Board remand, the Veteran's Social Security Administration (SSA) records have been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2010, with an addendum opinion provided that same month, and again in May 2011, with addendum opinions provided in May and June 2011.  In February 2012, the Board requested an additional medical opinion from a specialist with the Veterans Health Administration (VHA), on the issue of causation.  This requested opinion was received in September 2012.  Therefore, the Board finds that there is now adequate competent and credible evidence to decide the issue as the examinations are predicated on an interview with the Veteran; a review of the record, to include his service medical records, private treatment records, and SSA records; and a physical examination with diagnostic testing.  The September 2012 VHA opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In April 2010 and May 2011, the Board remanded the case for additional development.  The Veteran's VA, private, and SSA records were obtained, and he was scheduled for VA examinations in July 2010 and later in May 2011, to determine the nature and etiology of his neck disorder in accordance with the prior April 2010 and May 2011 remand directives.  Additionally, a VHA opinion was obtained in September 2012, pursuant to the Board's request in February 2012.  Therefore, Board finds that the AOJ has substantially complied with the April 2010 and May 2011 remand directives such that no further action is necessary to satisfy the remand requests.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The Veteran claims that he is entitled to service connection for a neck disorder as a result of an injury he sustained in 1977, while on active duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, and the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012). 

The Veteran's December 1976 entrance examination does not contain any diagnoses pertaining to the his neck or cervical spine.  However, his other service medical records include a July 1977 complaint of fullness in the throat during which the Veteran reported that he had a neck injury as a child.  A July 1977 X-ray noted complaints of chronic neck pain with an additional report of a neck injury as a child.  The X-ray revealed "questionable vertebral tenderness at C3-4."  A November 1977 separation examination marked the Veteran's spine and other musculoskeletal system as normal.

Following service, a November 2004 MRI of the neck from Gwinnett Orthopedics found near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7.  The physician noted that was on a congenital or developmental basis.  The Veteran continued to receive treatment from that provider through August 2005.  He consistently complained of neck pain, as indicated in his VA treatment records, beginning in November 2004 and continuing through August 2011.  

In July 2010, following the April 2010 remand, the Veteran was afforded a VA spine examination.  The diagnosis was cervical spine strain.  The examiner ultimately concluded that was less likely as not that the Veteran's current neck disorder was etiologically related to the in-service incident.  In an addendum, the examiner noted that there was ample evidence in the Veteran's file dating from 2004 onward that showed that the Veteran had neck problems and there was no evidence of any problems prior to that time.  The examiner stated that the previous opinion did not change and opined that the Veteran's current cervical spine condition was less likely as not related to his active military service, to include his in-service complaint of pain.  

In May 2011, the Board found the July 2010 examination to be inadequate because the VA examiner did not address service connection based on aggravation and consider whether the Veteran's neck disability pre-existed his active military service, and if so, whether the neck disorder was aggravated during his active military service beyond the natural progression of the disease.  Additionally, with regard to the Veteran's November 2004 diagnosis of near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7, the private physician indicated that was a congenital defect.  

In May 2011, an addendum VA medical opinion was obtained.  Following a review of the claims file, the VA examiner concluded that the Veteran's current neck disability did not pre-exist his entry into the active military service.  Additionally, the examiner again determined that it was less likely as not that the Veteran's current neck condition was due to or a result of or causally related with his military service.  The VA examiner did not provide any rationale for that conclusion.  Relevant to the Board's inquiry regarding whether the Veteran's November 2004 diagnosis of near complete obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7 was a congenital defect that was subject to or aggravated by a superimposed disease or injury during service that resulted in additional disability, the VA examiner reviewed the Veteran's claims file and determined that there was no evidence of "such obliteration."  

Subsequently, the Veteran's primary care physician, Dr. A.S., submitted an undated medical opinion, which appears to have been received in May 2011.  Dr. A.S. concluded that the Veteran's chronic neck pain "is linked to the injuries he sustained during [military] training in 1977."  Dr. A.S. formed that opinion after examining the Veteran and after listening to the Veteran's past medical history.  

Consequently, the Board determined that, since there were conflicting opinions as to whether the Veteran has obliteration of the anterior and posterior CSF space around the cervical spinal cord from C3-C7, and, if so, whether that was subject to, or aggravated by, a superimposed disease or injury during the Veteran's active military service, which resulted in an additional disability, the Board requested a medical expert opinion in February 2012.  The Board also noted that VA regulations provide, generally, that congenital or developmental defects are not eligible for service connection as it is not considered a disease or injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  However, the defect may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during the active military service, which then results in an additional disability.  VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510 (1996); Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004).  

In a September 2012 opinion, the VHA expert, an orthopedic spine surgeon, stated that, based on an MRI report, the Veteran had congenital or developmental cervical spinal canal stenosis.  It was stated that was a common condition and was asymptomatic until there was spinal cord compression.  The surgeon stated that as most patients aged, superimposed degenerative arthritis could lead to spinal cord compression and cervical myelopathy.  Therefore, the surgeon concluded that was not likely that congenital stenosis was worsened due to injury during the Veteran's service.  The rationale provided for the opinion was that if a young patient with that congenital disorder sustained significant injury, it could rarely lead to acute spinal cord injury with neurological deficits, but there was no history of such symptoms in this case.  

Additionally, the surgeon stated that based on the history provided, that it was unlikely that any neck disorder was causally related to the in-service injury.  The surgeon based that opinion on the MRI report indicating the Veteran had congenital or developmental stenosis with cervical spondylosis, which was part and parcel of aging and degeneration.  Finally, concerning the opinion by Dr. A.S. attributing the Veteran's neck injury to the in-service injuries, the surgeon stated that opinion was based purely on the Veteran's own history, but could not be substantiated by previous notes and MRI findings.

As an initial matter, the Board has considered the aggravation theory of entitlement to service connection.  However, in this case, the Veteran's cervical spine was marked as normal at entry into service and there is no clear and unmistakable evidence that any claimed neck disorder pre-existed his military service.  The Veteran has also denied having a pre-existing neck disorder in repeated statements submitted in support of his claim, most recently in November 2012.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record.  38 U.S.C.A. § 1111 (West 2002).

Therefore, the Board will now consider the Veteran's claim for entitlement to service connection on a direct basis.  First, post-service VA and private treatment records show findings of a current neck disability, variously diagnosed.  Therefore a current disability is shown.

Service treatment records show that the Veteran sought treatment for complaints of pain on several occasions.  The Board also finds his report of neck pain during service to be credible and consistent with the circumstances of his active service and supported by the record.  38 U.S.C.A. § 1154(a) (West 2002). 

A finding of a nexus between the Veteran's current neck disorder and in-service injury is still needed to warrant a grant of service connection.  However, evidence of diagnoses of a neck disorder is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The only evidence in support of his claim, aside from the Veteran's own lay statements, is the statement submitted by his primary care physician, Dr. A.S.  Dr. A.S. concluded that the Veteran's chronic neck pain "is linked to the injuries he sustained during [military] training in 1977."  Dr. A.S. indicated he formed this opinion after examining the Veteran and after listening to the Veteran's past medical history.  However, the probative value of Dr. A.S.'s statement is diminished by the fact that his conclusion lacks in providing any concrete medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Additionally, as the September 2012 spinal surgeon noted, Dr. A.S.'s opinion is based only on the Veteran's reported history.  The Board recognizes that an examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, here, Dr. A.S.'s statement is conclusory in nature as no rationale was offered to support his opinion.  Thus, the Board finds that opinion is not persuasive.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Consequently, the Board notes that evidence is insufficient to show that it is at least as likely as not that the Veteran's claimed neck disability was incurred as a result of events during active duty. 

By contrast, the September 2012 VHA opinion provided by the orthopedic spine surgeon concluded that the congenital or developmental cervical spinal canal stenosis was a common condition and it was unlikely that it was worsened as a result of the in-service injury.  In fact, the surgeon attributed the worsening of the disorder to aging.  Moreover, the surgeon also concluded that none of the Veteran's neck disorders, such as cervical spondylosis, were attributable to the in-service events as they were part and parcel of aging and degeneration.  The surgeon provided a complete rationale for the opinions, after a review of the claims file.  

Also consistent with the September 2012 VHA surgeon's findings, to the extent that the Veteran's in-service injuries did not result in his current neck disorders, are the reports of the July 2010 VA examination and May 2011 addendum opinion.  The Board concludes that the September 2012 opinion offered by the orthopedic spine surgeon, considered with the July 2010 examination and May 2011 addendum, constitute the most probative and persuasive evidence on the question of whether the Veteran's claimed neck disorder was incurred as a result of in-service events.  It is the responsibility of the BVA to assess the credibility and weight to be given to evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Evidence of record also includes the Veteran's statements asserting continuity of neck symptomatology since service and a nexus between his claimed neck disability and in-service treatment for neck pain. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (2010). 

In this case, as the Veteran testified to during his February 2010 Travel Board hearing and multiple statements in support of his claim, he is competent to describe his in-service neck complaints and his current manifestations of a neck disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board accords his statements regarding the etiology of any neck disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. West, 12 Vet. App. 460 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service neck complaints and his current neck disorders.  In contrast, the September 2012 surgeon took into consideration all the relevant facts in providing an opinion, to include the nature of the Veteran's in-service complaints and various diagnoses as well as the current nature of his neck disorders.  Therefore, the Board accords greater probative weight to the September 2012 medical expert opinion offered by an orthopedic spine surgeon. 

Additionally, to the extent that the Veteran has contended that he has experienced neck symptomatology since his service, the Board finds those statements to lack credibility and accords less probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be less credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the Veteran did not again complain about or seek treatment for neck pain until 2004, and even then it was in the context of heavy lifting at work and following a motor vehicle accident.  The service complaints of neck pain were not mentioned at the initial treatment visits.

The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had neck pain since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of neck symptomatology are less credible and persuasive in light of the other evidence of record, and are outweighed by the other evidence. 

Finally, the Board has also considered the evidence contained in the SSA records concerning neck and back disabilities.  The Board is not bound by the findings of disability or unemployability made by other agencies, including SSA, because the agencies have different disability determination requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the claim of entitlement to service connection for a neck must be denied.  The criteria to establish entitlement to service connection for the claimed neck disorder have not been established, either through medical evidence or through the Veteran's lay statements.  In arriving at the decision to deny the claim, the Board finds that the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


